DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. No. 2022/0310574) in view of Guo (U.S. Pub. No. 2019/0095046).
As to claim 1, Kim teaches a display panel (display panel 100 of Fig. 1) comprising: 
a main display area (display area comprising of areas 102 and 106, Fig. 2); 
a component area (AA1) comprising a transmission area (MP); 
a peripheral area (AA2) outside the main display area (peripheral area 106 as shown in figures 2 and 8 are outside the main display area AA1); 
a substrate (101); 
main display elements (OLED of MP) on the substrate (pixels MP as can be seen in Fig. 2 are arranged on the substrate 101) to correspond to the main display area (the pixels MP correspond to the main display area such as area 102); 
main pixel circuits (circuit comprising of MSC and MDT) respectively connected to the main display elements (the circuit components MSC and MDT are connected to the OLED elements, Fig. 2); 
auxiliary display elements (ILED of AP) on the substrate (pixels AP are arranged on the substrate 101) to correspond to the component area (the pixels AP correspond and are similar to the pixels MP of the component area AA1); 
auxiliary pixel circuits (circuit comprising of ASC and ADT) respectively connected to the auxiliary display elements (the circuit components ASC and ADT are connected to the elements ILED); 
a driving voltage line (120) configured to apply a driving voltage to the main pixel circuits ([0047], lines 1-10, applying a data voltage to the MDL and ADL data lines); 
a data line (MDL and ADL, Fig. 7) configured to apply a data signal to the main pixel circuits ([0047], lines 3-18, applying data voltages to the pixels via the data lines); 
a bottom metal layer (300, a metal encapsulation layer) between the substrate and the auxiliary pixel circuits at the component area (the encapsulation layer is arranged to cover the main pixel unit 102, which is on the substrate 101 and in the component area AA1, which places the encapsulation between the substrate 101 and the auxiliay pixel circuits that are arranged on substrate 105, which is arranged above the substrate 101 and the main pixel unit 102, Fig. 2, [0100]); and 
Kim does not teach a bias wire,
Guo teaches a bias wire (23) connected to the bottom metal layer (common electrode layer), and located at the main display area (Figs. 5 and 6, the bias wire is connected to the common electrode layer on the display area).
Therefore, it would have been obvious to one of ordinary skilled in the art before the filing date of the application to have added the bias wire of Guo to the display panel of Kim because the bias electrode is required in order to create the ultrasonic sensor [0031], lines 2-5.
Claim(s) 2-4, 9, 14-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. No. 2022/0310574) in view of Guo (U.S. Pub. No. 2019/0095046), and further in view of Okada (U.S. Pub. No. 2011/0284749).
As to claim 2, Kim and Guo teach the display panel of claim 1,
Kim and Guo do not teach a bias voltage line,
Okada teaches a bias voltage supply line (109A) at the peripheral area (the bias voltage supply line 109A is at the peripheral area), wherein the bias wire is connected to the bias voltage supply line (bias wire 109A is connected to the bias voltage supply line 107, Fig. 15, [0112]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the filing date of the application to add the bias voltage line of Okada to the display device of Kim as modified by Guo because to apply different amount of electric charge that may be accumulated by each of the sensor sections depending on the size of the sensors, [0116].
As to claim 3, Kim and Guo teach the display panel of claim 1,
Kim and Guo do not teach a bias voltage line,
Okada teaches the bias wire (wire comprising of wires 107 and 109A) is at a different layer from that of the driving voltage line (the Fig. 3, the data line 3 and the bia wire 109 are arranged on different layers), and at least partially overlaps with the driving voltage line (Fig. 15, the wire 107 crosses with the data line outputted via circuit 105).
Therefore, it would have been obvious to one of ordinary skilled in the art before the filing date of the application to add the bias voltage line of Okada to the display device of Kim as modified by Guo because to apply different amount of electric charge that may be accumulated by each of the sensor sections depending on the size of the sensors, [0116].

As to claim 4, Kim and Guo teach the display panel of claim 1,
Kim and Guo do not teach a bias voltage line,
Okada teaches a width of the bias wire is less than that of the driving voltage line (as can be seen in Fig. 3, the width of the bias wire 109 is less than the width of the driving voltage line 3).
Therefore, it would have been obvious to one of ordinary skilled in the art before the filing date of the application to add the bias voltage line of Okada to the display device of Kim as modified by Guo because to apply different amount of electric charge that may be accumulated by each of the sensor sections depending on the size of the sensors, [0116].
As to claim 9, Kim teaches the display panel of claim 1,
Kim does not teach a bias wire,
Guo teaches a bias wire (23) integrally formed with the bottom metal layer (common electrode layer, Figs. 5 and 6, the bias wire is connected to the common electrode layer on the display area).
Therefore, it would have been obvious to one of ordinary skilled in the art before the filing date of the application to have added the bias wire of Guo to the display panel of Kim because the bias electrode is required in order to create the ultrasonic sensor [0031], lines 2-5.
Kim and Guo do not teach the bias wire overlaps with the data line,
Okada teaches the bias wire (wire comprising of wires 107 and 109A) overlaps with the data line (Fig. 15, the wire 107 crosses with the data line outputted via circuit 105).
Therefore, it would have been obvious to one of ordinary skilled in the art before the filing date of the application to add the bias voltage line of Okada to the display device of Kim as modified by Guo because to apply different amount of electric charge that may be accumulated by each of the sensor sections depending on the size of the sensors, [0116].

As to claim 14, Kim teaches a display apparatus (a wireless communication system, [0001]) comprising: 
a display panel (display panel 100 of Fig. 1) comprising: 
a main display area (display area comprising of areas 102 and 106, Fig. 2) comprising main sub-pixels (sub-pixels MP and AP); and 
a component area (AA1) comprising auxiliary sub-pixels (MP) and a transmission area (area covered by the MP sub-pixels); and 
a component (ILED of AP) located below the display panel (the pixels are arranged below the substrate 105, Fig. 8a), and corresponding to the component area (the pixels AP correspond and are similar to the pixels MP of the component area AA1), wherein the display panel further comprises: 
a substrate (101); 
a driving voltage line (MDL and ADL data lines) over the substrate (Figs. 7a and b teaches the MDL and ADL data lines are on the substrate 101) at the main display area ([0047], lines 1-10, applying a data voltage to the MDL and ADL data lines); 
a bottom metal layer (300, a metal encapsulation layer) at the component area, and located between the substrate and auxiliary pixel circuits configured to drive the auxiliary sub-pixels (the encapsulation layer is arranged to cover the main pixel unit 102 to prevent from elements reaching the pixels, which is on the substrate 101 and in the component area AA1, which places the encapsulation between the substrate 101 and the auxiliary pixel circuits that are arranged on substrate 105, which is arranged above the substrate 101 and the main pixel unit 102, Fig. 2, [0100]); and 
a bias wire connected to the bottom metal layer, and located at a different layer from that of the driving voltage line.
Kim does not teach a bias wire,
Guo teaches a bias wire (23) connected to the bottom metal layer (common electrode layer), and located at the main display area (Figs. 5 and 6, the bias wire is connected to the common electrode layer on the display area).
Therefore, it would have been obvious to one of ordinary skilled in the art before the filing date of the application to have added the bias wire of Guo to the display panel of Kim because the bias electrode is required in order to create the ultrasonic sensor [0031], lines 2-5.
Kim and Guo do not teach a bias wire is located on a different layer than the driving voltage line,
Okada teaches the bias wire (wire comprising of wires 107 and 109A) is at a different layer from that of the driving voltage line (the Fig. 3, the data line 3 and the bias wire 109 are arranged on different layers), and at least partially overlaps with the driving voltage line (Fig. 15, the wire 107 crosses with the data line outputted via circuit 105).
Therefore, it would have been obvious to one of ordinary skilled in the art before the filing date of the application to add the bias voltage line of Okada to the display device of Kim as modified by Guo because to apply different amount of electric charge that may be accumulated by each of the sensor sections depending on the size of the sensors, [0116].
As to claim 15, Kim and Guo teach the display panel of claim 14,
Kim and Guo do not teach the bias wire at least partially overlaps with the driving voltage line.
Okada teaches the bias wire (wire comprising of wires 107 and 109A) at least partially overlaps with the driving voltage line (Fig. 15, the wire 107 crosses with the data line outputted via circuit 105).
Therefore, it would have been obvious to one of ordinary skilled in the art before the filing date of the application to add the bias voltage line of Okada to the display device of Kim as modified by Guo because to apply different amount of electric charge that may be accumulated by each of the sensor sections depending on the size of the sensors, [0116].
As to claim 16, Kim and Guo teach the display panel of claim 14,
Kim and Guo do not teach a bias voltage line,
Okada teaches a width of the bias wire is less than that of the driving voltage line (as can be seen in Fig. 3, the width of the bias wire 109 is less than the width of the driving voltage line 3).
Therefore, it would have been obvious to one of ordinary skilled in the art before the filing date of the application to add the bias voltage line of Okada to the display device of Kim as modified by Guo because to apply different amount of electric charge that may be accumulated by each of the sensor sections depending on the size of the sensors, [0116].
As to claim 18, Kim teaches the display panel of claim 14,
Kim does not teach a bias wire,
Guo teaches a bias wire (23) comprises of via wires (Fig. 8, there are a plurality of bias wires adjacent to the pixels) and is integrally formed with the bottom metal layer (common electrode layer, Figs. 5 and 6, the bias wire is connected to the common electrode layer on the display area).
Therefore, it would have been obvious to one of ordinary skilled in the art before the filing date of the application to have added the bias wire of Guo to the display panel of Kim because the bias electrode is required in order to create the ultrasonic sensor [0031], lines 2-5.
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. No. 2022/0310574) in view of Guo (U.S. Pub. No. 2019/0095046), and further in view of Ono (U.S. Pub. No. 2020/0302853).
As to claim 12, Kim and Guo teach the display panel of claim 1,
Kim and Guo do not teach a bias voltage line,
Ono teaches at least some wires (48B, Fig. 7) that pass through the component area (the lines pass through component area 45) are bent to bypass the transmission area (the wires 48B bypass the transmission area where the pixels are arranged by bending at areas inside the component area to avoid the pixels).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the wires of Ono to the display device of Kim as modified by Guo because the wires and components in the display panel may improve the uniformity by sensing non-uniformity properties due to operational variations in a display, [0003], lines 1-5. 
Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. No. 2022/0310574) in view of Guo (U.S. Pub. No. 2019/0095046), and further in view of Okada and Ono.
As to claim 20, Kim and Guo teach the display panel of claim 14,
Kim, Guo, and Okada do not teach a bias voltage line,
Ono teaches at least some wires (48B, Fig. 7) that pass through the component area (the lines pass through component area 45) are bent to bypass the transmission area (the wires 48B bypass the transmission area where the pixels are arranged by bending at areas inside the component area to avoid the pixels).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the wires of Ono to the display device of Kim as modified by Guo and Okada because the wires and components in the display panel may improve the uniformity by sensing non-uniformity properties due to operational variations in a display, [0003], lines 1-5. 

Allowable Subject Matter
Claims 5-8, 10, 1, 13, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 is objected to because the prior art references do not teach the bias wire is located over the driving voltage line and is connected to the bottom metal layer through a contact hole.
Claim 6 is objected to because the prior art references do not teach the main display having red, green, and blue sub-pixels wherein the bias wire comprises a first bias wire overlapping the red pixels a second bias wire overlapping with the blue pixels.
Claim 8 is objected to because the prior art references do not teach the limitation of claim 8 of the bias wire overlaps with the green pixel when combined with the features of claim 1.
	Claim 10 is objected to because the prior art references do not teach the main display has red, green, and blue pixels wherein the bias wire has a first bias wire overlapping with a pixel circuit from among the main pixel circuits configured to drive the red pixel, and a second bias wire overlapping with a pixel circuit from among the main pixel circuits configured to drive the blue pixel.
	Claim 11 is objected to because the prior art references do not teach the bottom metal layer has a lower hole corresponding to the transmission area.
Claim 13 is objected to because the prior art references do not teach each pixel comprises of a plurality of the auxiliary display elements and the transmission area has a plurality of pixel groups, wherein each has a plurality of the auxiliary display elements and  the transmission area comprises a plurality of transmission areas corresponding to the component area; and the plurality of pixel groups and the plurality of transmission areas are alternately arranged at the component area.
Claim 17 is objected to because the prior art references do not teach a structure wherein the bias wire overlaps with at least of the red, green, or blue pixels when combined with the display structure of claim 14.
Claim 19 is objected to because the prior art references do not teach the structure of the bottom metal layer having a lower hole corresponding to the transmission area when combined with the structure mentioned in claim 14. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Choi (U.S. Pub. No. 2020/0105204) teaches a display device having a pixel region.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PEGEMAN KARIMI/           Primary Examiner, Art Unit 2691